Citation Nr: 1639312	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-01 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.  

2.  Entitlement to service connection for pneumonia. 

3.  Entitlement to service connection for status post appendectomy. 

4.  Entitlement to a temporary total rating based on the need for convalescence under 38 C.F.R. § 4.30.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Dale Graham, Agent


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

In November 2015, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he desired to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for sleep apnea, pneumonia and status post appendectomy, as well as entitlement to a total rating based on convalescence under 38 C.F.R. § 4.30, and entitlement to a TDIU rating have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In a VA Form 21-4138 Statement in Support of Claim dated in November 2015, the Veteran indicated he wished to withdraw his notice of disagreement (NOD) request.  The Board has construed this to be a withdrawal of the appeal as to the above-noted issues.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal, and the issues must be dismissed. 


ORDER

The appeal for entitlement to service connection for obstructive sleep apnea is dismissed. 

The appeal for entitlement to service connection for pneumonia is dismissed. 

The appeal for entitlement to service connection for status post appendectomy is dismissed. 

The appeal for entitlement to a temporary total rating based on the need for convalescence under 38 C.F.R. § 4.30 is dismissed. 

The appeal for entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities is dismissed. 




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


